01/12/2022


Mark D. Parker
PARKER, HEITZ & COSGROVE, PLLC
                                                                  Case Number: DA 21-0416



401 N. 31st Street, Suite 805
P.O. Box 7212
Billings, Montana 59103-7212
Phone: (406) 245-9991
Facsimile: (406) 245-0971 facsimile
E-mail: markdparker@parker-law.com

Attorneys for Defendants/Appellants, Corey Shirley, Owen Kenney
      Kent Hoggan and Surety Land Development, LLC

       IN THE SUPREME COURT OF THE STATE OF MONTANA
                 Supreme Court Cause No. DA 21-0416

JESS ROMO, et al.,                     )
                                       )
                Plaintiffs/Appellees,  )
                                       )
  v.                                   )
                                       )
USA BIOFUELS, LLC, Utah Limited )
Liability Corporation; VITALITY        )
NATURAL HEALTH LLC; EUREKA )
93 INC.; GREG RANGER; DAVID            )
RENDIMONTI; COREY SHIRLEY; )
OWEN KENNEY; ROBERT                    )       ORDER GRANTING
LEAKER, SEAN POLI; STEPHEN             )    UNOPPOSED MOTION FOR
ARCHAMBEAULT; KENT                     )     EXTENSION OF TIME TO
HOGGAN; VITALITY CBD                   )     TRANSMIT THE RECORD
NATURAL HEALTH PRODUCTS,               )
INC.; SURETY LAND                      )
DEVELOPMENT; LLC, Utah Limited )
Liability Corporation; AND JOHN        )
DOES 11-15,                            )
                                       )
                Defendants/Appellants. )
Upon motion of Appellants and good cause appearing,

IT IS HEREBY ORDERED that the Court Reporter shall have until January 31,

2022, to prepare, file, and serve the transcript in this matter.

      DATED this ____ day of January, 2022.


                                                ______________________________
                                                CHIEF JUSTICE



cc:   Ross Johnson
      Mark D. Parker
      Robert J. Phillips




                                                                          Electronically signed by:
                                                                                Mike McGrath
                                                                   Chief Justice, Montana Supreme Court
                                                                              January 12 2022